RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                     NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                          NO. 2019-CA-000123-MR


HELEN COLEMAN, JACKLYN
ROBERTS, AND ANGELA
COLEMAN                                                        APPELLANTS



                APPEAL FROM GREEN CIRCUIT COURT
v.            HONORABLE ALLAN RAY BERTRAM, JUDGE
                      ACTION NO. 18-CI-00023



TERESA RUTLEDGE,
INDIVIDUALLY AND AS
EXECUTRIX OF THE ESTATE
OF ALBERTA JOHNSON,
DECEASED                                                         APPELLEES



                               OPINION
                       VACATING AND REMANDING

                                ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: This case requires us to determine if an untimely,

unaccepted offer of judgment made pursuant to Kentucky Rule of Civil Procedure
(CR) 68 is valid. For the following reasons, we conclude an untimely offer of

judgment is a nullity. We also conclude the trial court here erred by issuing a

judgment finding the case to be moot without first affording Appellants an

opportunity to be heard. Accordingly, we vacate and remand.

               This intra-family dispute between four sisters involves the validity of

a holographic will allegedly executed by Alberta Johnson. Appellants Helen

Coleman, Jacklyn Roberts, and Angela Coleman all contend the holographic will is

a forgery; Appellee Teresa Rutledge, in her individual capacity and as executrix of

Johnson’s estate,1 contends the will is valid. After the disputed will was probated

by the Green District Court, Appellants filed this will contest action in the Green

Circuit Court in February 2018, where it was eventually set for a trial beginning on

August 29, 2018.

               On August 20, 2018, nine days before the scheduled trial, Rutledge,

via counsel, sent an offer of judgment to Appellants which stated that Rutledge

was willing “to allow Judgment to be entered in this action setting aside the will of

Alberta Johnson dated August 11, 2017.” The offer explained it was made

because, among other reasons, Johnson’s estate was “virtually insolvent . . . .”

However, the offer stated it “is strictly not to be construed as either an admission



1
  For simplicity’s sake, we shall use Rutledge when referring to Teresa Rutledge in both her
individual and executrix capacities.

                                               -2-
that the holographic Will previously probated was invalid, or that the Plaintiffs

have suffered any damage[s].”

              On August 27, 2018, only seven days after serving the offer of

judgment, Rutledge filed a motion to enter judgment which asked the trial court to

“enter judgment in favor of Plaintiff[s] setting aside the contested will” even

though they “have refused to accept said offer [of judgment] and desire a trial on

the merits of this uncontested action.” In essence, the motion was for reverse

summary judgment against the moving parties. The very next day, without

Appellants having filed a response, the trial court granted Rutledge’s motion.

Without citing any authority, the court concluded the offer of judgment “resolves

the issues pled herein.” Thus, the court cancelled the trial and ordered Rutledge to

“withdraw the contested will . . . .” In December 2018, the trial court denied

Appellants’ request for additional findings and their CR 59.05 motion to vacate the

judgment. This appeal followed.2

              We begin our analysis by relating the relevant language of CR 68(1):



2
  Although it also lists the date of the judgment, Appellants’ notice of appeal states that this
appeal stems from the trial court’s order denying their CR 59.05 motion to alter, amend, or
vacate. However, we “do not have jurisdiction over the trial court’s denial of a CR 59.05
motion” since such an order is interlocutory. Ford v. Ford, 578 S.W.3d 356, 365 (Ky.App.
2019). When a party “erroneously designates” an order denying its CR 59.05 motion in its
notice of appeal, “we utilize a substantial compliance analysis and consider the appeal properly
taken from the final judgment that was the subject of the CR 59.05 motion.” Id. at 366 (internal
quotation marks, emphasis, and citation omitted).



                                               -3-
                 At any time more than 10 days before the trial begins, a
                 party defending against a claim may serve upon the
                 adverse party an offer to allow judgment to be taken
                 against him for the money or property, or to the effect
                 specified in his offer, with costs then accrued . . . . If
                 within 10 days after service of the offer the adverse party
                 serves written notice that the offer is accepted, either
                 party may then file the offer and notice of acceptance,
                 together with the proof of service thereof, and thereupon
                 judgment shall be rendered accordingly . . . .

Although the rule is written in somewhat stilted language, it is inescapable that an

offer of judgment must be made more than ten days (i.e., at least eleven days) prior

to the beginning of a trial since ‘“more than ten’ cannot be ‘less than eleven.’”

U.S. ex rel. Silva’s Excavation, Inc. v. Jim Cooley Const., Inc., 572 F. Supp. 2d
1276, 1280 n.2 (D.N.M. 2008). Thus, Rutledge’s offer of judgment was plainly

untimely. The parties have not cited, nor have we independently located,

Kentucky precedent determining the efficacy of a tardy CR 68 offer of judgment.

We thus look at how federal courts have construed Federal Rule of Civil Procedure

(Fed. R. Civ. P.) 68, upon which CR 68 was modeled.3 Smith v. Kentucky State

Fair Bd., 816 S.W.2d 911, 912-13 (Ky.App. 1991).


3
    Fed. R. Civ. P. 68(a) provides:

          At least 14 days before the date set for trial, a party defending against a claim may
          serve on an opposing party an offer to allow judgment on specified terms, with
          the costs then accrued. If, within 14 days after being served, the opposing party
          serves written notice accepting the offer, either party may then file the offer and
          notice of acceptance, plus proof of service. The clerk must then enter judgment.




                                                  -4-
             The purpose of CR 68 is to help the parties reach settlements. But CR

68(1) makes plain that plaintiff(s) have ten days after an offer is served to accept

it—in fact, an offer of judgment under CR 68 cannot be withdrawn within that ten-

day period. Smith, 816 S.W.2d at 912-13. Here, because the offer of judgment

was served only nine days prior to trial, Appellants could have theoretically

accepted the offer—if it was valid—after the conclusion of the first day of the trial.

The utility of CR 68 as a pretrial settlement tool would be destroyed by permitting

a plaintiff to assess an offer of judgment in light of how favorably it believed a trial

was progressing. See, e.g., Polk v. Montgomery County, Md., 130 F.R.D. 40, 42

(D. Md. 1990) (“The party being served under the Rule therefore has a full 10 days

to decide whether to accept or reject the offer. However, this provision would be

rendered meaningless if, because of the serving party’s failure to provide timely

service of the offer, the case were to come on for trial before the expiration of the

10 day acceptance period.”); Greenwood v. Stevenson, 88 F.R.D. 225, 228-29

(D.R.I. 1980) (holding that “[t]o permit a binding offer of judgment to remain open

during those critical days of trial would be to give the offeree an overwhelming

tactical advantage. If, for example, an offer is made four days before actual trial,

the recipient has six days to watch how the case is unfolding and weigh the

probabilities. If the trial is going well, the offer can simply be ignored; if things

begin to look grim, the offeree can decide to go with the sure thing, even though


                                          -5-
the defendant now realizes that he probably would have escaped with a lower

liability, or even with none at all. Entering into a settlement at any stage of a case

is necessarily a gamble for both sides; locking one side into a settlement offer

while the other side assesses the ongoing trial is, purely and simply, stacking the

deck.”).

             To avoid such problems, federal courts have tended to be “fairly

strict” in interpreting Fed. R. Civ. P. 68’s time limits. Greenwood, 88 F.R.D. at

227 (citations omitted). See also 21A Fed. Proc., L. Ed. § 51:33 (Jun. 2020)

(noting that the time limits in Fed. R. Civ. P. 68 have been “strictly construed”).

Consequently, an untimely offer of judgment under Fed. R. Civ. P. 68 is deemed

“ineffective . . . .” 12 Fed. Prac. & Proc. Civ. § 3003 (3d ed. 2020). Accord Polk,
130 F.R.D. at 42 (holding that a defendant could not enforce an untimely Fed. R.

Civ. P. 68 offer of judgment). We find these authorities persuasive and agree that

an untimely offer of judgment under CR 68 is ineffective, which in practical terms

means Rutledge’s offer of judgment was a nullity.

             That does not resolve the issues here, however, since the trial court

used that null offer of judgment to conclude the issues in this case had been

resolved. Presumably, though the order of dismissal does not explicitly say so, the

court concluded the offer of judgment satisfied all of Appellants’ demands and,




                                          -6-
thus, rendered the case moot. We have not found, nor have the parties cited,

Kentucky precedent addressing a similar situation.

              Section 112(5) of the Kentucky Constitution gives circuit courts

jurisdiction over “all justiciable causes not vested in some other court.” Though it

“evad[es] precise definition, the question of justiciability focuses on whether there

is a live controversy for the court to decide.” Berger Family Real Estate, LLC v.

City of Covington, 464 S.W.3d 160, 166 (Ky.App. 2015) (internal quotation marks

and citation omitted). Mootness can render a case non-justiciable as it is among

the five “major justiciability doctrines . . . .” Commonwealth, Cabinet for Health

and Family Services, Department for Medicaid Services v. Sexton by and through

Appalachian Regional Healthcare, Inc., 566 S.W.3d 185, 193 (Ky. 2018), cert.

denied, ___U.S. ___, 140 S. Ct. 448, 205 L. Ed. 2d 252 (2019). In plain English, a

moot case is not justiciable. See 1A C.J.S. Actions § 75 (Jun. 2020) (footnote

omitted) (stating that “[m]ootness is a question of justiciability”).

             However, a case should not be lightly dismissed as moot, especially

against the wishes of a party. And a court must tread especially carefully before

concluding an unaccepted offer of judgment has mooted a case. Indeed, though

rendered in the context of a class action, the United States Supreme Court has held

that an unaccepted Fed. R. Civ. P. 68 offer of judgment—“however good the

terms”—does not moot a case. Campbell-Ewald Co. v. Gomez, ___ U.S. ___, 136


                                          -7-
S. Ct. 663, 670, 193 L. Ed. 2d 571 (2016) (quoting from and adopting Justice

Kagan’s dissent in Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 81, 133 S.

Ct. 1523, 185 L. Ed. 2d 636 (2013)).

                However, at least in limited circumstances, a court may make a

plaintiff involuntarily take yes for an answer. As Justice Kagan’s dissent in

Genesis Healthcare Corp. recognized, “[t]o be sure, a court has discretion to halt a

lawsuit by entering judgment for the plaintiff when the defendant unconditionally

surrenders and only the plaintiff’s obstinacy or madness prevents her from

accepting total victory.” Genesis Healthcare Corp., 569 U.S. at 85, 133 S. Ct. at

1536 (Kagan, J., dissenting). See also 1A C.J.S. Actions § 76 (Jun. 2020) (“Once a

defendant offers to satisfy the plaintiff’s entire demand, there is no dispute over

which to litigate and no controversy to resolve, and [the] action must be

dismissed.”); 13B Fed. Prac. & Proc. Juris. § 3533.2 (3d ed. 2020) (explaining that

“an offer to settle for all the relief the plaintiff might win by judgment may moot

the action”).

                Indeed, that rationale aligns roughly with Kentucky precedent, albeit

rendered outside the CR 68 context, holding that a case becomes moot if a plaintiff

“has already received the relief it sought . . . .” Commonwealth, Kentucky Bd. of

Nursing v. Sullivan University System, Inc., 433 S.W.3d 341, 344 (Ky. 2014).

After all, it makes no practical sense to expend scarce judicial resources on


                                           -8-
adjudicating a case if a defendant’s complete capitulation left nothing remaining at

stake. If a plaintiff cannot possibly gain anything at trial beyond what a defendant

has already offered, holding a trial would be a functionally useless exercise.

              But before a case can be deemed moot, the court must afford the

parties a chance to be heard. Here, the trial court hastily granted Rutledge’s

motion for judgment the day after it was filed. Our Rules of Civil Procedure

generally provide that a party opposing a motion has a right to respond before the

court issues its decision. See, e.g., CR 6.04(1) (stating in relevant part that a

written motion “shall be served a reasonable time before the time specified for the

hearing”); CR 56.03 (stating in relevant part that a motion for summary judgment

“shall be served at least 10 days before the time fixed for the hearing”).4 Indeed,

we have held that “[t]he hallmark of procedural due process is the opportunity to

be heard at a meaningful time and in a meaningful manner. That is, notice and an

opportunity to be heard.” Harrison Silvergrove Property, LLC v. Campbell County

and Municipal Board of Adjustment, 492 S.W.3d 908, 915 (Ky.App. 2016)




4
  At the hearing on the motion to alter, amend, or vacate, Rutledge’s counsel referred to the
judgment at issue as having been summary judgment, even though the judgment does not refer to
itself as such. “The requirement that a party be given ten days to respond to a motion for
summary judgment is mandatory, unless waived.” Brock v. Pilot Corp., 234 S.W.3d 381, 383
(Ky.App. 2007) (internal quotation marks and citation omitted). Appellants did not waive the
time limits, nor could they have easily done so given the hastiness of the trial court’s ruling.



                                              -9-
(internal quotation marks and citations omitted). In short, the trial court erred by

ruling without first affording Appellants time to respond.5

               We cannot deem the preemptory ruling a harmless error because it is

unclear whether Rutledge completely capitulated to Appellants’ claims. Rutledge’s

terse motion asserted that nothing justiciable remained of Appellants’ claims

because “[t]his action is a will contest” and “the only Defendant has agreed to set

aside the will.” But Appellants contend all their demands were not satisfied

because no relevant documents (the offer of judgment, the motion for reverse

summary judgment, or the court’s judgment) state that the contested will is invalid.

In fact, Appellants’ complaint asked the court to declare the will invalid.

               The will, though not a paradigm of clarity, seems to designate

Rutledge as the residuary legatee. As such, Rutledge allegedly took some actions

with which Appellants disagree, such as having timber cut and taking antiques

which belonged to Johnson and were not specifically mentioned in her will. As we

construe it, Appellants seek a formal declaration that the will is invalid to show


5
  Appellants filed a CR 59.05 motion to alter, amend, or vacate the judgment. That motion did
permit Appellants to raise some of their objections to the judgment, but it did not obviate all the
prejudice to Appellants stemming from the trial court’s entering judgment without first
permitting them to respond. For example, as the party seeking relief, Rutledge bore the burden
of proof on her motion to enter judgment. Qaisi v. Alaeddin, 580 S.W.3d 891, 893 (Ky.App.
2019) (holding that a party seeking relief generally bears the burden of proof). See also 1A
C.J.S. Actions § 75 (“The burden of establishing mootness rests with [the] party asserting a case
is moot.”). But Appellants, as the moving party, bore the burden of proof to show an entitlement
to post-judgment relief pursuant to CR 59.05. In short, filing a CR 59.05 motion after a ruling is
not the same as having an opportunity to be heard prior to a ruling.

                                               -10-
conclusively that Rutledge’s actions were improper, which would perhaps not be

unmistakably shown if the will were merely “withdrawn,” as the trial court ordered

it to be. Rutledge, on the other hand, contends the judgment had the practical

effect of ruling that Johnson died intestate (though the order does not so state), so

Appellants could raise in the probate court their concerns over the propriety of

Rutledge’s handling of the estate’s assets. However, Rutledge must believe there

is an important difference between withdrawing a will and declaring it invalid as

her offer of judgment specifically stated that it did not include an admission that

the will is invalid, and her counsel adamantly declined to state that the will was

invalid during the oral argument on Appellants’ CR 59.05 motion.

             The determination of whether a case is moot has been held to present

a question of law. See, e.g., Federation of Advertising Industry Representatives,

Inc. v. City of Chicago, 326 F.3d 924, 928-29 (7th Cir. 2003). But, generally, basic

fairness dictates that a trial court allow the parties a full opportunity to present their

factual and legal arguments before declaring a case moot. Perhaps Rutledge has

offered Appellants absolutely everything they sought (which is necessary to

conclude the case is moot). Perhaps not. The parties’ briefs do not make the

correct answer to that question unmistakably plain, nor do the trial court’s terse

judgment or order denying the CR 59.05 motion. The parties disagree, and since

the answer to that disagreement is not readily deducible from the record, the trial


                                          -11-
court, not us, must first resolve it. “It is well established that we are a court of

review.” Williams v. Commonwealth, 462 S.W.3d 407, 409 (Ky. App. 2015).

             On remand, the court must permit Appellants to file a response to

Rutledge’s motion for reverse summary judgment. In its discretion, the trial court

may also then conduct a hearing, at which it may choose to permit the parties to

present live testimony. After the matter has been fully, properly fleshed out, the

court must determine afresh if the case is moot, using the principles set forth

herein.

             For the foregoing reasons, the judgment of the Green Circuit Court is

vacated, and this matter is remanded for further proceedings consistent with this

opinion.

             ALL CONCUR.



 BRIEF FOR APPELLANTS:                       BRIEF FOR APPELLEES:

 Rodger G. Cox                               John David Henderson
 Campbellsville, Kentucky                    Greensburg, Kentucky




                                          -12-